PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/294,869
Filing Date: 10/17/2016
Appellant(s): Woodstream Corporation



__________________
William E. Player
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/28/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Ground 1- Appellant argues that to support the rejections, the examiner relies on finding it is allegedly obvious to combine Locke's use of neem oil with (1) Smith's use of pyrethrins, (2) Hernandez's use of pyrethrins, and (3) Puritch's use of pyrethrins. Appellant argues that the examiner does not rely on finding the prior art provides any motivation to combine neem oil with pyrethrins. Rather, the examiner relies on what has come to be known as "common sense" to combine known prior art teachings in order to support obviousness.  Respectfully, the Examiner is not persuaded by Appellant’s argument.   With regards to Appellant’s arguments that the Examiner is using a common sense rationale, contrary to Appellant’s arguments, the Examiner is using In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980) as explained in detail below.
In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case,  It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Smith et al. and Locke et al. and use neem oil in an aerosol insecticidal composition. Smith et al. teach that that pyrethrins may be employed as insecticides and Locke et al. teach that clarified neem oil exhibits the ability to repel and kill pest, i.e., insect larvae as well as adults, and control foliar and surface fungal pathogens (see column 2, lines 29-35). One skilled in the art at the time the invention was made would have been motivated to use a natural neem oil with the expected benefit of having an aerosol composition that repels and kills pest, i.e., insect larvae as well as adults, and control foliar and surface fungal pathogens.  Further, both references teach aerosol insecticidal compositions. Thus, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional insecticides set forth prima facie obvious subject matter.
It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Smith et al. and Tomlinson and use BHT in an aerosol insecticidal composition. Smith et al. teach that that the pyrethrins may be employed as insecticides and Tomlinson discloses an aerosol which includes pyrethrin insecticide (claim 21 of Tomlinson) and that suitable adjuvants such as BHT may be included. One skilled in the art at the time the invention was made would have been In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional aerosol insecticidal composition components  set forth prima facie obvious subject matter. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Hernandez et al. and Locke et al. and use neem oil in an aerosol insecticidal composition. Hernandez et al. disclose a method of exterminating termites in a food preparation area, which method comprises treating surfaces in a food preparation area with an aerosol spray comprising a pyrethrin and Locke et al. teach that clarified neem oil and a neem wax exhibit the ability to repel and kill pest, i.e., insect larvae as well as adults, and control foliar and surface fungal pathogens (see column 2, lines 29-35). One skilled in the art at the time the invention was made would have been motivated to use a natural neem oil with the expected benefit of having an aerosol composition that repels and kills pest, i.e., insect larvae as well as adults, and control foliar and surface fungal pathogens.  Further, both references teach insecticidal compositions. Thus, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third 
It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Hernandez et al. and Tomlinson and use BHT in an aerosol insecticidal composition. Hernandez et al. disclose a method of exterminating termites in a food preparation area, which method comprises treating surfaces in a food preparation area with an aerosol spray comprising a pyrethrin and Tomlinson discloses an aerosol which includes pyrethrin insecticide (claim 21 of Tomlinson) and that suitable adjuvants such as BHT may be included. One skilled in the art at the time the invention was made would have been motivated to use a BHT with the expected benefit of having an auxiliary agent which serves as an antioxidant.  Further, both references teach insecticidal compositions. Thus, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional aerosol insecticidal composition components  set forth prima facie obvious subject matter. 
Lastly, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Puritch et al. and Locke et al. and use In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional insecticides set forth prima facie obvious subject matter. 

    Ground 2-   Appellant further argues that references which are not cited in the most recent office action, teach away from the combination of pyrethrins with neem oil.  Specifically, Appellant argues that each of the references teach that pyrethrins and alkaline substances are incompatible due to alkaline degradation of pyrethrins and that neem oil is an alkaline substance.    Respectfully, the Examiner is not persuaded by Appellant’s argument.  As previously argued by the Examiner in the Non-Final Office 4 and 4.6 which is acidic versus alkaline (see reproduced table below take from page 70 of Adewoye et al.).

    PNG
    media_image2.png
    351
    1168
    media_image2.png
    Greyscale

In conclusion, Adewoye et al. teach that the study  clearly demonstrated the applicability of  RSM selecting extraction  conditions for neem oil from its seed and that this  approach has not  only resulted in the maximum oil yield through solvent  extraction, but has  also guaranteed  the  fulfillment  of  the  properties  requirements of the neem oil the optimum  values  for  yield,   pH, refractive index, acid value, iodine value and saponification value from the surface plot was 43.48%, 4.99, 1.56, 1.411g/g, 89.35g/g, and 176.64  mg/g respectively (see Conclusion section, page 69).  Thus, Appellant’s argument that that neem oil is an alkaline substance is not persuasive.  




From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the teachings of the cited references, especially in the absence of evidence to the contrary.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/COURTNEY A BROWN/           Examiner, Art Unit 1617                                                                                                                                                                                             


Conferees:
/JOHANN R RICHTER/           Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                             
/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                             










Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex paxtereexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.